DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 11/14/2022, claims 1, 5-7 and 14 were amended and 18-20 were cancelled. Therefore, claims 1-2 and 4-17 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 7,387,571) in view of Acres (US 2019/0051120).
In Regards to claims 1 and 14, Walker discloses:
a processor circuit (8:65 – 9:12, each gaming device includes a processor); and

a memory coupled to the processor circuit, the memory comprising machine-readable instructions (11:5-26, data storage 204 stores a program 206 for controlling the processor 200) that, when executed by the processor circuit, cause the processor circuit to:

initiate a wagering game at a primary gaming device associated with a primary player (20:65 – 21:15, for example a first player at a first gaming device (“Linda Smith”) is currently playing at a gaming device);

receive a first message from a secondary gaming device associated with a secondary player, wherein the first message comprises a request to access the wagering game at the secondary gaming device (20:65 – 21:15, a second player at a second gaming device (“John Smith”) sends a message to the first gaming device in use by the first player (“Linda Smith”));

receive a second message from the primary gaming device authorizing the secondary gaming device to access the wagering game (20:65 – 21:15, the first player at the first gaming device (“Linda Smith”) sends a response to the second gaming device agreeing to play a group game); 

in response to receiving the second message, cause the secondary gaming device to display user interface elements representative of a first game outcome of the wagering game being played by the primary player in near-real time (36:5-13, both players of the group are presented the same set of virtual reels).

However, Walker does not specifically disclose:
causing the primary gaming device to receive input from the secondary gaming device to change the first game outcome for the wagering game at the primary gaming device from the first game outcome to a second game outcome.

Acres discloses:
causing the primary gaming device to receive input from the secondary gaming device to change the first game outcome for the wagering game at the primary gaming device from the first game outcome to a second game outcome (paragraph [0091], a second player may be allowed to switch outcomes with a first player, i.e., a second players input causes the first outcome at the first player’s gaming device to be changed to a second game outcome).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the shared gaming system as taught by Acres into the gaming system as taught by Walker in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claims 2 and 15, Walker discloses that which is discussed above. Walker further discloses that:
the primary gaming device comprises an electronic gaming machine (EGM) in a casino environment (8:1-14, system 100A includes a casino server and gaming devices 104, 106, 108), and

the secondary gaming device comprises a mobile gaming device being viewed by the secondary player (9: 51-64, the gaming devices may also be for example a PDA, hand-held computer, palm-top computer, wearable computer, etc.).

In Regards to claim 4, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a cooperative wagering game, and wherein the primary player and the secondary player cooperate to achieve a mutually beneficial game outcome (25:8-18, group members win awards based on combined outcomes of the group members).

In Regards to claim 5, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a slot game comprising a plurality of reels (9: 51-64, the gaming devices may be a slot machine), 

the first game outcome comprises an outcome for the slot game based on an input from the primary gaming device (26:11-26, the outcome includes spinning and stopping reels).

However, Walker does not specifically disclose that:
the input from the secondary gaming device comprises an instruction to change a position of a reel of the plurality of reels to change the first game outcome of the wagering game from the first game outcome to the game second outcome comprising an outcome for the slot game based on the input from the secondary gaming device.


Acres discloses that:
the input from the secondary gaming device comprises an instruction to change a position of a reel of the plurality of reels to change an outcome of the wagering game from the first outcome to the second outcome comprising an outcome for the slot game based on the input from the secondary gaming device (paragraph [0091], a second player may be allowed to switch outcomes with a first player, i.e., the reel position of the first player’s outcome is changed to the reel position of the second player’s outcome).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the shared gaming system as taught by Acres into the gaming system as taught by Walker in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claim 6, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a poker game comprising a poker hand held by the primary player, wherein the poker hand comprises a first plurality of playing cards corresponding to the first outcome (35:57 – 36:4, in a poker game each group member makes a handle pull and each is dealt cards).

However, Walker does not specifically disclose that:
the input from the secondary gaming device comprises an instruction to discard a subset of the playing cards in the poker hand, to change the game outcome from the first outcome to the second outcome comprising a second plurality of playing cards different from the first plurality of playing cards.

Acres discloses that:
the input from the secondary gaming device comprises an instruction to discard a subset of the playing cards in the poker hand, to change the game outcome from the first outcome to the second outcome comprising a second plurality of playing cards different from the first plurality of playing cards (paragraph [0091], a second player may be allowed to switch outcomes with a first player, i.e., the second player changes the first player’s cards from an initial hand to a second hand comprising a second different set of cards).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the shared gaming system as taught by Acres into the gaming system as taught by Walker in order to yield the predictable result of appealing to player interest and enhancing excitement in order to entice longer play and increased profitability.

In Regards to claim 7, Walker discloses that which is discussed above. Walker further discloses that:
the wagering game comprises a competitive wagering game wherein the primary player and the secondary player compete against each other for a beneficial game outcome (33:40-60, group members may compete against each other).

In Regards to claims 8 and 17, Walker discloses that which is discussed above. Walker further discloses that:
the first message further comprises an indication of an identity of the secondary player, and wherein the instructions further cause the primary gaming device to display an indication of the identity of the secondary player to the primary player (Fig. 4, a second player challenges a first player).

In Regards to claim 9, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the primary gaming device to, before receiving the first message, transmit an invitation message to the secondary gaming device comprising an invitation for the secondary player to access the wagering game (12:54 – 13:4, a first player may find a suitable player and send a challenge request).



In Regards to claim 10, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the primary gaming device to, before receiving the second message, transmit an invitation message to the primary gaming device comprising the request for the secondary player to access the wagering game (12:54 – 13:4, a first player may find a suitable player and send a challenge request).

In Regards to claim 11, Walker discloses that which is discussed above. Walker further discloses that:
in response to receiving the second message, the machine-readable instructions further initiate a bonus game at the primary gaming device and the secondary gaming device (25:65 – 26:10, the group game played may be a bonus game).

In Regards to claim 13, Walker discloses that which is discussed above. Walker further discloses that:
the machine-readable instructions further cause the processor circuit to: in response to receiving the second message from the primary gaming device authorizing the secondary gaming device to access the wagering game, provide a first credit to the primary player (23:54-61, a casino might encourage players to join groups by providing credits to players who group).

In Regards to claim 16, Walker discloses that which is discussed above. Walker further discloses that:
in response to receiving the second message, the machine-readable instructions further cause the primary gaming device to receive input from the secondary gaming device to affect a game outcome for the wagering game (35:57 – 36:4, when each group member makes a handle pull each is dealt cards from the same deck, i.e., the second device receiving a specific card prevents the primary gaming device from receiving the same card thereby affecting the game outcome).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al (US 7,387,571) in view of Acres (US 2019/0051120) as applied to the claims above, and further in view of Nguyen (US 2012/0122590).
In Regards to claim 12, Walker and Acres discloses that which is discussed above. Walker further discloses:
providing a first credit to the secondary player, wherein the first credit is not available for wagering by the secondary player (12:62 – 13:3, the winner receives a comp);

However, Walker nor Acres specifically disclose:
receiving a transfer instruction from the secondary player to transfer the first credit to the primary player; or transferring, in response to receiving the transfer instruction, the first credit to the primary player, wherein the first credit is available for wagering by the primary player after the first credit is transferred to the primary player.

Nguyen discloses: 
receiving a transfer instruction from the secondary player to transfer the first credit to the primary player (paragraph [0053], a user requests to transfer an award to another player in a group game); and

transferring, in response to receiving the transfer instruction, the first credit to the primary player, wherein the first credit is available for wagering by the primary player after the first credit is transferred to the primary player (paragraph [0053], the award manager may in response to the request transfer the award to another player).

Therefore, it would have been obvious to one of ordinary skill at the time of filing to integrate the award sharing as taught by Nguyen into the gaming system as taught by Walker and Acres in order to increase gaming revenue and provide a more satisfying gaming experience for the players (Nguyen, paragraph [0004]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/14/2022, with respect to the rejection(s) of claim(s) 1-2, 4-11 and 13-17 under 35 U.S.C. 102 and claim 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied prior art reference discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715